Exhibit 10.1.56

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

 

 

LOGO [g53410ex10156_pg01.jpg]

Intelsat Transponder Service Order No. 26546 – Amendment 1

 

    

Intelsat Information:

 

Customer Information:

Name:    Intelsat Corporation (“Intelsat”)   Gogo LLC (“Customer”) Place/Type of
Organization:    A Delaware corporation   A Delaware corporation Address:   
7900 Tysons One Place   1250 N. Arlington Heights Road, Suite 500 City/Country:
   McLean, VA 22102   Itasca, IL 60143 Attention:    Suzette Schmidt   Bhavini
Desai / Tim Joyce Telephone:    +1-703-559-6827   +1-630-647-1124 /
+1-630-647-1427 Facsimile:    +1-703-559-7529   E-mail:   
suzette.schmidt@intelsat.com   bdesai@gogoair.com / tjoyce@gogoair.com

 

1. By signing and returning this Service Order No. 26546 - Amendment 1 (“Service
Order”) to Intelsat, Gogo LLC (“Customer”) is making an offer to purchase the
service described in this Service Order (“Service”) from Intelsat Corporation
(“Intelsat”). This Service Order [***], as set forth below. When executed by
Intelsat, this Service Order shall become binding.

 

2. Provision of the Service is subject to Intelsat receiving from Customer any
Deposit/Collateral specified below in a form acceptable to Intelsat at least 15
calendar days prior to the Service Start Date.

 

3. The terms and conditions of the Master Service Agreement (“MSA”) referenced
below shall apply to this Service Order and are incorporated herein by
reference. Parties hereby agree that as of the Service Start Date set forth
herein, Service Order No. 26546 is immediately terminated and replaced by this
Service Order No. 26546 – Amendment No. 1, which shall be effective as of the
same date.

 

Type of Service Order

  

Amendment

Master Service Agreement   

Master Service Agreement No: 21078, 25-Apr-2008

Account No: 123639

Deposit/Collateral    Not Required Billing Method    Monthly in Advance Special
Terms and Conditions    See section 6, below SVO – 515035 - Revised    Service
Type    3rd Party Satellite/Transponder Service Orbital Location/Satellite   
114.9°WL / SatMex-5 - 3rd Party Satellite Bandwidth (MHz) (subject to
availability at time of order execution)    [***] Up/Downlink Beam    Ku-1 Beam
Preemptibility    Non-Preemptible Service Start Date (SSD) - for the Amended
Service    [***] Service End Date (SED)    29 February 2016, or upon in-service
of Sat-Mex 7, whichever occurs earlier Service Fee (Monthly Recurring Charge)   
[***]

SVO – 515035 - Unchanged

 

Service Type    3rd Party Satellite/Transponder Service Orbital
Location/Satellite    114.9°WL / SatMex-5 - 3rd Party Satellite Bandwidth (MHz)
(subject to availability at time of order execution)    [***] Up/Downlink Beam
   Ku-2 Beam Preemptibility    Non-Preemptible Service Start Date (SSD) - for
the Amended Service    01-Mar-2014 Service End Date (SED)    29 February 2016,
or upon in-service of Sat-Mex 7, whichever occurs earlier Service Fee (Monthly
Recurring Charge)    [***]

 

OPT-048528 / SPID-4-8200R2   Intelsat Confidential and Proprietary    Page 1 of
3 SS. CML-27-Jul -2015     



--------------------------------------------------------------------------------

4. The following Appendices attached hereto, all of which are incorporated
herein by reference, shall collectively comprise this Transponder Service Order:

 

Appendix A: Additional Terms and Conditions for Transponder Services Appendix B:
Sat-Mex-5 Technical Appendix for Transponder Segment Service (previously
provided to Customer)

 

5. Each of the parties has duly executed and delivered this Service Order as of
the latest date set forth below (the “Execution Date”).

 

INTELSAT CORPORATION     GOGO LLC By:  

/s/ Stephen Chernow

    By:  

/s/ Tim Joyce

Name:   Stephen Chernow     Name:  

Tim Joyce

Title:   Vice President & Deputy General Counsel     Title:  

VP RF Engineer

Date:  

September 17, 2015

    Date:  

August 10, 2015

 

OPT-048528 / SPID-4-8200R2   Intelsat Confidential and Proprietary    Page 2 of
3 SS. CML-27-Jul -2015     



--------------------------------------------------------------------------------

APPENDIX A - ADDITIONAL TERMS AND CONDITIONS

FOR TRANSPONDER SERVICES

 

1. THE SERVICE

Transponder Service is the supply of satellite capacity managed by Customer. Any
renewal or extension of the Service will be the subject of a separate agreement.

1.1 Non-Preemptible Service: A Service that cannot be interrupted, suspended, or
terminated to restore other Services.

1.2 Preemptible Service: A Service that may be interrupted, suspended, or
terminated at any time. Customer must vacate the capacity immediately upon
notification by Intelsat.

 

2. PREEMPTION

2.1 Notification of Preemption: Customer will specify in writing, prior to the
Service Start Date, a telephone number at which English-speaking personnel may
be reached by Intelsat on a 24 x 7 basis.

2.2 Failure to Vacate: If Customer continues to use a Service after its Service
End Date, Intelsat may terminate the Service or continue to provide it on a
fully-preemptible basis for a price determined by Intelsat until terminated upon
notice to Customer. Customer’s payment of this fee does not authorize Customer
to continue to use the Service.

 

3. SERVICE RESTORATION

3.1 Service Restoration: In the event any Service hereunder fails, Intelsat may
restore the Service on the Satellite or another Intelsat satellite with
substantially similar coverage and performance. Such capacity will then become
the Service. If Intelsat does not restore a failed Service hereunder, this
Service Order will terminate without further liability as of the time of
failure.

3.2 Service Distribution and/or Wholesale Customer Agreement Customers: Annex F
is deleted in its entirety and replaced with the following: In cases of
satellite failure or malfunction, Intelsat will use reasonable efforts to
restore affected Services in accordance with the relevant Service
Order/Contract.

 

4. SERVICE INTERRUPTION CREDITS/OUTAGE CREDITS AND CONFIRMED FAILURE

4.1 A “Service Interruption” or “Confirmed Outage” occurs when Service
materially fails to comply with the performance parameters in the relevant
Technical Appendix, and such noncompliance is confirmed by Intelsat. A Confirmed
Outage will be deemed to commence when Customer notifies Intelsat, and to end
when Intelsat notifies Customer or Customer has actual knowledge that Service
has been restored. Any period during which Customer uses the applicable Service
will not count towards the duration of the Service Interruption or Confirmed
Outage.

4.2 “Interruption Credit” or “Outage Credit” is a credit against future charges
for the Service. Credits will be given for Service Interruptions or Confirmed
Outages of one (1) hour or more, and will be calculated as a proportion of the
monthly service charge, based on the number of hours in the month of the Service
Interruption or Confirmed Outage occurred.

4.3 Confirmed Failure: If the Service fails to meet the performance
specifications of the Technical Appendix for: (a) a cumulative period of 10
hours during any consecutive 30-day period, or (b) any period of time following
a catastrophic event under circumstances that make it clearly ascertainable that
a failure described in clause (a) will occur, the Service shall, subject to
Intelsat’s confirmation, have suffered a “Confirmed Failure.” All determinations
as to Confirmed Failures should be made on an individual transponder segment by
transponder segment basis. In the event of a Confirmed Failure, Intelsat may,
subject to availability, employ certain redundant equipment units on the
Satellite or provide Service to Customer using another transponder which
provides substantially similar coverage and performance. If a Confirmed Failure
occurs and Intelsat does not restore the Service within (a) 15 days if such
Confirmed Failure is not due to a Force Majeure Event; or (b) 90 days if such
Confirmed Failure is due to a Force Majeure Event; or (c) any shorter period if
Intelsat determines that restoration

within the time frame permitted in (a) or (b) is not reasonably achievable,
either Party may terminate the affected portion of the Service upon notice to
the other.

 

5. MISCELLANEOUS

5.1 Billing Policy: Intelsat will commence billing on the Service Start Date,
whether services commence or not, unless the delay is solely and directly caused
by Intelsat. Intelsat may apply the Deposit/Collateral paid hereunder to cover
any outstanding payments due by Customer to Intelsat under this Service Order or
any other Service Order subject to the terms and conditions of the MSA set forth
above. Intelsat shall return any remaining Deposit/Collateral to Customer when
all Services under the MSA end and all liabilities are settled.

5.2 Alternate Service: During the term of this Service Order, Intelsat may
replace the Satellite with another satellite that provides substantially similar
coverage and performance. Intelsat may provide such capacity to Customer, using
all reasonable efforts to minimize any disruption of operations while the
Service is being transferred, and this Service Order will continue for the
remainder of its term. Otherwise, the affected portion of the Service shall
automatically terminate on the date that the Satellite is taken out of
commercial operation at its orbital location.

5.3 Transmission Plan: Transmission plans must be submitted to Intelsat for
approval at least 10 business days before the Service Start Date. Customer will
be permitted, subject to Intelsat’s approval, to modify the transmission plan
from time to time. Intelsat reserves the right to charge Customer a reasonable
fee for transmission plan modifications. All proposed modifications must be
submitted at least 10 business days prior to their intended activation.
Intelsat’s approval of the transmission plan is not authorization for Customer
to access the Intelsat space segment; a separate message from Intelsat will
provide information to Customer for coordinating the activation of carriers.
This Service Order is entered into with the understanding that this Service will
not create harmful technical interference to other services. Should such
interference occur, Customer assumes all liability. In addition, Intelsat
reserves the right to ensure that no technical impairments are caused to other
services, including, if necessary, terminating the Service.

5.4 Earth Station Approval: All Customer earth stations must be registered with
Intelsat prior to the service start date. All antennas must be authorized in the
host country by all relevant regulatory and licensing authorities. Registration
is available via https://my.intelsat.com.

 

6. SPECIAL TERMS AND CONDITIONS:

6.1 [***]

 

 

OPT-048528 / SPID-4-8200R2   Intelsat Confidential and Proprietary    Page 3 of
3 SS. CML-27-Jul -2015     